DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently pending and under examination.

Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation of “the sheet” in lines 8-9 should be changed to “the flat polymer sheet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, claim 8 recites the limitation of “applying heat to the layer, while the layer is warm from applying heat to the layer, applying force to the flat polymer sheet to bend the flat polymer sheet”. It is unclear how some of the method steps are performed on “the layer” and other method steps are performed on the “flat polymer sheet” whether “the layer” and the “flat polymer sheet”. It is unclear whether “the layer” and “the flat polymer sheet” are referring to two different components or are the same and being interchangeably used to describe the method steps. For the purpose of this Office Action, the layer and the flat polymer sheet are considered to be the same. Appropriate correction is required to avoid confusion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chaney, U.S. Publication No. 2013/0008483 A1.
Regarding claim 1, Chaney teaches a method of manufacturing a foldable photovoltaic module, wherein the method comprising:
Producing a carrier layer (20; Fig.3), which is a layered structure made of polymers including Nylon, and EVA (Fig.5 and Fig.6), corresponding to the claimed “flat polymer sheet”, (See [0037]) including one or more photovoltaic cells (30, 40; Fig.3, [0038]), and applying pressure to the flat polymer sheet to curve the flat polymer sheet in at least one region (in the hinge region 24 (see Fig.2 and Fig.3, [0036], [0046-0047])), forming an angled polymer sheet from the flat polymer sheet (see Fig.2:angled and Fig.3:flat)
	Regarding claim 3, Chaney further teaches that producing the flat polymer sheet comprises forming at least one layer (EVA layer in the hinge folding space; Fig.6 and [0045]) in the at least one region (24) comprising a thermoplastic material (EVA is known as a thermoplastic), and wherein the method comprises applying heat to the at least one region before applying force to the flat polymer sheet and cooling the at least one region before removing the force to the flat polymer sheet [0047]. Chaney teaches that in the second cycle, both upper and lower chamber heaters are turned on, allowing temperature to slowly ramp up to 50-60 degrees Celsius (corresponding to the claimed limitation of “applying heat before applying force”. Once this temperature is achieved, the upper chamber is stopped from evacuating air and opened back to atmospheric pressure, allowing the bladder to slowly increase pressure towards the bottom chamber (2-3 minutes, so as not to break the fragile PV cells). The lower chamber continues to evacuate air. By the time the upper bladder achieves full pressure, the temperature of the lower heater should be about 75-90 degrees C. Third cycle: The lower chamber continues to increase in heat until it reaches 148-155 degrees Celsius and maintained for about 5 minutes. Once the target temperature is reached, the upper and lower heaters are immediately turned off. This is the temperature at which the EVA film crosslinks, i.e., is "cured", and should not be allowed to go beyond that temperature and time frame. Fourth cycle: For the cool down cycle, allow the temperature of the upper and lower heaters to cool down below 100 degrees Celsius (about 30 minutes) at which the EVA material becomes set, while the pressure of the upper bladder is kept at atmospheric pressure and the lower bladder is still evacuating. Once the lower temperature is below 100 degrees, stop the vacuum pump to the lower bladder and allow it to return to atmospheric pressure.
	Regarding claim 4, Chaney teaches mounting power electronics (plurality of PV modules 30 in addition to the ones corresponding to the claimed “one or more photovoltaic cells” of claim 1) to the angled polymer sheet and attaching cabling (32; Fig.3, [0037]) to the angled polymer sheet.
	Regarding claim 6, Chaney further teaches producing the flat polymer sheet comprises forming a layered structure (Fig.5 and Fig.6) including a transparent front sheet (Top cover; Fig.5 and [0041]), a backsheet (Ripstop Nylon; Fig.5), and a layer of alternating sections of a rigid polymer (substrate; Fig.5, which is made of high rigidity polymer [0038]) and a thermoplastic material (EVA). Note that the high rigidity polymer of the substrate is not formed in the folded regions [0046], which would generate a layer of alternating sections of a rigid polymer and a thermoplastic material.
	Regarding claim 7, Chaney further teaches that producing the flat polymer sheet comprises forming a layer including a first section of a rigid polymer, a first section of a thermoplastic material adjacent the first section of the rigid polymer, a second section of the rigid polymer adjacent the first section of the thermoplastic material, a second section of the thermoplastic material adjacent the second section of the rigid polymer, a third section of the rigid polymer adjacent the second section of the thermoplastic material, a third section of the thermoplastic material adjacent the third section of the rigid polymer, and a fourth section of the rigid polymer adjacent the third section of the thermoplastic material (see annotated drawing below). Note that the rigid polymer of the substrate is not formed in the folded regions 24 [0046].

    PNG
    media_image1.png
    822
    805
    media_image1.png
    Greyscale

Regarding claim 10, Chaney further teaches forming a plurality of holes (37; Fig.3) passing through the angled polymer sheet [0037]. The recitation of “to allow wind to pass through the angled polymer sheet” is an intended use/functional limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art . If the prior art is capable of performing the intended use, then it meets the claims. The holes  37 of Chaney are capable of allowing wind to pass through the angled polymer sheet.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney, U.S. Publication No. 2013/0008483 A1 as applied to claim 1 above, and further in view of Moscolo et al., U.S. Publication No. 2007/0151594 A1.
Regarding claim 5, Chaney teaches all the claimed limitations as set forth above, but does not specifically teach stacking the angled polymer sheet with one or more other angled polymer sheets for transportation or storage or both.
However, Mascolo teaches a collapsible PV assembly (Abstract), wherein stacks of PV assemblies 12 are delivered to the worksite in a folded confition as one-piece assembly [0044], wherein the folded, storage orientation (see Fig.7) provides an effective, space saving way to store and ship PV assemblies [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to stack the angled polymer sheet of Chaney with one or more other angled polymer sheet to provide an effective, space saving way to store and ship PV assemblies as taught by Mascolo [0035].

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney, U.S. Publication No. 2013/0008483 A1 as applied to claim 1 above, and further in view of Ohtsuka et al., U.S. Patent No. 5,651,837.
Regarding claim 8, Chaney teaches applying heat to the layer, while the layer is warm from applying heat to the layer, applying force to the flat polymer sheet to bend the flat polymer sheet in  the first, second, and third sections (24) of the thermoplastic material, and cooling the layer before removing the force [0047].
Chaney does not specifically teach mounting the angled polymer sheet to a roof deck by securing portions of the sheet under the first section of the rigid polymer and the fourth section of the rigid polymer to the roof deck.
However, Ohtuska teaches a method of installing a folded solar cell module (Fig.4) on a roof deck using fixing members (407), wherein the fixing member is under the section where the PV solar cell (401) is positioned, which would correspond to the first and fourth rigid polymer sections of Chaney.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to install the solar cell module of Chaney on a roof deck in the same manner as taught by Ohtuska, because such installation method results in a built in roof structure to reduce the construction cost of the building, because such solar modules are installed as part of the construction process and do need frames for installation as taught by Ohtuska (Column 1, lines 13-18).
	Regarding claim 2, modified Chaney teaches mounting the angled polymer sheet on a roof deck such that the photovoltaic cells are angled with respect to the roof deck by virtue of the at least one region being curved (the bent/folded regions correspond to the claimed “at least one curved region”.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney, U.S. Publication No. 2013/0008483 A1 as applied to claim 1 above, and further in view of Shaw et al., U.S. Publication No. 2009/0205270 A1.
Regarding claim 9, Chaney teaches all the claimed limitations as set forth above, but does not specifically teach forming the flat polymer sheet comprises forming in-laminate diodes within the flat polymer sheet.
Shaw et al. teaches a photovoltaic roofing element (Fig.4) comprising a wavy roofing tile (400) including bypassable photovoltaic elements (412, 414) on different faces of its waveform shape. For example, a single wave can be associated with two differently shadowable zones, one on the face to the right of its peak, and one on the face to the left of its peak. These faces have different angular orientations, and will be shadowed by the peaks of the wave shape at different times of day (e.g., one in the morning, and the other in the evening). One bypassable photovoltaic element can be disposed on the face to the right of a peak of a wave, and another bypassable photovoltaic element can be disposed on the face to the left of the peak. If the left-facing bypassable photovoltaic element is shaded, its bypass diode will cut that photovoltaic element out of the circuit, thereby causing a minimal impact on the performance of the right-facing bypassable photovoltaic element. Conversely, if the right-facing bypassable photovoltaic element is shaded, its bypass diode will cut that photovoltaic element out of the circuit, thereby causing a minimal impact on the performance of the left-facing bypassable photovoltaic element [0059]. Note that the bypass diode is provided in the same encapsulated package as the photovoltaic element (see [0057] of Shaw).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ a first set of bypassable photovoltaic cells on the upward sloping region  of Chaney and employ a second set of bypassable photovoltaic cells on the downward sloping region of Chaney so if the left-facing bypassable photovoltaic element is shaded, its bypass diode will cut that photovoltaic element out of the circuit, thereby causing a minimal impact on the performance of the right-facing bypassable photovoltaic element, and if the right-facing bypassable photovoltaic element is shaded, its bypass diode will cut that photovoltaic element out of the circuit, thereby causing a minimal impact on the performance of the left-facing bypassable photovoltaic element as taught by Shaw [0059], wherein the one or more in laminates diodes encapsulated between layers of polymers (see [0057] of Shaw).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726